 


114 HRES 826 EH: Electing the Chief Administrative Officer of the House of Representatives.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 826 
In the House of Representatives, U. S.,

July 13, 2016
 
RESOLUTION 
Electing the Chief Administrative Officer of the House of Representatives. 
 
 
That Philip George Kiko of the State of Ohio, be, and is hereby, chosen Chief Administrative Officer of the House of Representatives, effective August 1, 2016.  Karen L. Haas,Clerk. 